Per Curiam.

The law has been settled, both from the time of Dyer and Fitzherbert, as stated by the counsel for the defendant; judgment must, therefore, be in favor of the demurrer.
Judgment for the demurrant.(a)

) S. P. 1 Roll. Abr. 921; Mason v. Dix, W. Jones, 173; S. C. Latch, 167. But an executor may bring case against a sheriff for a false return of a levy Williams v. Carey, 1 Salk. 12. Though the executors of a sheriff cannot maintain case against a gaoler for an escape of prisoners committed to his custody by their testator. Kain and others v. Ostrander, 8 Johns. Rep. 207. See also The People v. Gibbs, 9 Wend. 29; Gravath v. Plympton, 13 Mass, R. 454.